Title: To Thomas Jefferson from Robert Smith, 30 August 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balt. Augt. 30. 1805.
                  
                  I am extremely happy in informing you that the Transport Frigate the John Adams and all the Gun Boats excepting the one that put back into New York have safely arrived at Gibralter and that after mounting their guns there they proceeded thence to join the Squadron. Although the frigates passage was short vizt. 30 days yet the guns boats notwithstanding their having been in several very severe gales of wind arrived first at Gibralter. I mean those that sailed with her from New York. The result of this experiment cannot but give pleasure to every honest American. It will make a powerful impression upon all the Barbary powers and the Europeans will consider it as a specimen of our enterprising genius. I cannot now entertain a doubt of the favourable issue of our affair with Tripoli. The Commodor was in due season apprised by me that the gun boats would join him about the 1st. of July. Of course he must have postponed all serious operations until their arrival. As they left Gibralter in time to reach the squadron about the time appointed every thing has been done on our part that could have been expected. And I confidently expect that the Squadron have well performed their part.
                  The Bomb Ketches equipped under the superintendence of Preble at Boston sailed on the 19 and 23 of June. They of course could not have been before Tripoli until about the first Week of August. And in case Tripoli should not have been previously reduced they will then be very useful.
                  Believing that the gun boats could not with safety return to our Coast in the winter Season I have sent to the Commodore an order of which the enclosed is a Copy. They would in case of peace with Tripoli be useless in the Mediterranian and might possibly be of some use at New Orleans. To this port they can securely go at any season of the year. And this being our most vulnerable point ought to be the best guarded. This letter went by a Vessel whose time of sailing would not allow me to submit it to your inspection before it was sent. Any additional instructions upon this subject which you may be pleased to suggest I will be very happy in Communicating to the Commodore. If circumstances should render it necessary to send the gun Boats under a stronger Convoy the Commodore under his general powers will not neglect such an additional precaution.
                  As the gun boats that have arrived in the Medn. have proved themselves such good sailers we need have no fears about the one that was forced to put back into New York. She will join the Squadron probably about the same time the two Bomb Ketches will.
                  Enclosed you have a Copy of the instructions to Capt. Murray Capt. Chancey and the Commanding Officer of gun Boat No. 1. Any amendments which you may deem necessary can be easily communicated. The two gun boats we have been building at Portland under the superintendence of Preble are almost completed. You will be pleased to inform me in what manner you wish them to be at present employed.—Would it not be well that they like No. 1 should be assisting in scouring our Coast until it should be deemed proper to send them to New Orleans?
                  The Brig of War the Hornet built at this place does us great honour. She is more admired than any vessel of war the U. States have produced. She has in the estimation of all of our best judges raised the professional character of Mr. Fox very high. And the Brig the Wasp we are building at Washington will, I think, be yet more admired.
                  Mrs. Madison’s indisposition has unhappily detained Mr. Madison longer than he had imagined. I am from his last letter hourly expecting to have the pleasure of seeing him.
                  Respectfully & truly yours Obed Servt.
                  
                     Rt Smith 
                     
                  
               